Exhibit 8.1 CNH INDUSTRIAL N.V. Subsidiaries AT DECEMBER 31, 2015 Name Registered Office Country Share capital Currency % of Group consolidation Interest held by % interest held % of voting rights Controlling company Parent Company CNH Industrial N.V. Amsterdam Netherlands EUR Subsidiaries consolidated on a line-by-line basis 2 H Energy S.A.S. Fécamp France EUR CNH Industrial Finance France S.A. Afin Bohemia s.r.o. Prague Czech Republic CZK Iveco FS Holdings Limited Afin Bulgaria EAD Sofia Bulgaria BGN Iveco FS Holdings Limited Afin Slovakia S.R.O. Bratislava Slovack Republic EUR Iveco FS Holdings Limited Iveco Capital Limited Afin Trade Bulgaria Eood Sofia Bulgaria BGN Afin Bulgaria EAD Amce-Automotive Manufacturing Co.Ethiopia Addis Ababa Ethiopia ETB CNH Industrial N.V. Astra Veicoli Industriali S.p.A. Piacenza Italy EUR Iveco S.p.A. Banco CNH Industrial Capital S.A. Curitiba Brazil BRL CNH Industrial N.V. CNH Industrial Capital U.K. Ltd CNH Industrial Latin America Ltda. Bli Group Inc. Wilmington U.S.A. USD CNH Industrial America LLC Blue Leaf I.P. Inc. Wilmington U.S.A. USD Bli Group Inc. Blue Leaf Insurance Company Burlington U.S.A. USD CNH Industrial America LLC Case Brazil Holdings Inc. Wilmington U.S.A. USD CNH Industrial America LLC Case Canada Receivables, Inc. Calgary Canada 1 CAD CNH Industrial Capital America LLC Case Construction Machinery (Shanghai) Co., Ltd Shanghai People's Rep.of China USD CNH Industrial N.V. Case Credit Holdings Limited Wilmington U.S.A. 5 USD CNH Industrial Capital America LLC Case Dealer Holding Company LLC Wilmington U.S.A. 1 USD CNH Industrial America LLC Case Equipment Holdings Limited Wilmington U.S.A. 5 USD CNH Industrial America LLC Case Equipment International Corporation Wilmington U.S.A. USD CNH Industrial America LLC Case Europe S.a.r.l. Le Plessis-Belleville France EUR CNH Industrial America LLC Case Harvesting Systems GmbH Berlin Germany EUR CNH Industrial America LLC CASE ILE DE FRANCE Saint-Pathus France EUR CNH Industrial France Case India Limited Wilmington U.S.A. 5 USD CNH Industrial America LLC Case New Holland Construction Equipment (India) Private Limited Mumbai India INR CNH Industrial America LLC New Holland Fiat (India) Private Limited Case New Holland Industrial Inc. Wilmington U.S.A. 5 USD CNH Industrial N.V. CASE New Holland Machinery Trading (Shanghai) Co. Ltd. Shanghai People's Rep.of China USD CNH Industrial America LLC Case United Kingdom Limited Basildon United Kingdom GBP CNH Industrial America LLC CNH (China) Management Co., Ltd. Shanghai People's Rep.of China USD CNH Industrial N.V. CNH (Shanghai) Equipment R&D Co., Ltd. Shanghai People's Rep.of China USD CNH Industrial N.V. CNH Capital Finance LLC Wilmington U.S.A. USD Case Credit Holdings Limited CNH Capital Operating Lease Equipment Receivables LLC Wilmington U.S.A. USD CNH Industrial Capital America LLC CNH Capital Receivables LLC Wilmington U.S.A. 0 USD CNH Industrial Capital America LLC CNH Componentes, S.A. de C.V. Queretaro Mexico MXN CNH Industrial America LLC CNH Industrial America LLC Wilmington U.S.A. 0 USD Case New Holland Industrial Inc. CNH Industrial Argentina S.A. Buenos Aires Argentina ARS CNH Industrial Latin America Ltda. New Holland Holding (Argentina) S.A. CNH Industrial Asian Holding Limited N.V. Zedelgem Belgium EUR CNH Industrial N.V. CNH Industrial Australia Pty Limited St. Marys Australia AUD CNH Industrial N.V. CNH Industrial Baumaschinen GmbH Berlin Germany EUR CNH Industrial Europe Holding S.A. CNH Industrial Belgium N.V. Zedelgem Belgium EUR CNH Industrial Europe Holding S.A. New Holland Holding Limited CNH Industrial BM GmbH Wollersdorf Austria EUR CNH Industrial Osterreich GmbH Name Registered Office Country Share capital Currency % of Group consolidation Interest held by % interest held % of voting rights CNH Industrial Canada, Ltd. Toronto Canada CAD CNH Industrial N.V. CNH Industrial Capital America LLC Wilmington U.S.A. USD CNH Industrial Capital LLC CNH Industrial Capital Australia Pty Limited St. Marys Australia AUD CNH Industrial Australia Pty Limited CNH Industrial Capital Benelux NV Zedelgem Belgium EUR CNH Industrial N.V. CNH Industrial Capital U.K. Ltd CNH Industrial Capital Canada Ltd. Calgary Canada CAD Case Credit Holdings Limited CNH Industrial Capital LLC Wilmington U.S.A. 0 USD CNH Industrial America LLC CNH INDUSTRIAL CAPITAL S.A. Buenos Aires Argentina ARS CNH Industrial Argentina S.A. Iveco Argentina S.A. CNH Industrial Capital Solutions S.p.A. Turin Italy EUR CNH Industrial N.V.
